Citation Nr: 1113252	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.  From May 1964 to June 2005, the Veteran was assigned to an artillery battery in the Republic of Korea.  During service, the Veteran's primary military occupational specialty was missile fire control mechanic.  He also served as a radar mechanic.  His awards and decorations consisted of the Good Conduct Medal, an Expert Rifle Qualification Badge, and a Basic Missile Qualification Badge.

This case was previously before the Board of Veterans' Appeals (Board) in October 2009, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for PTSD.  Thereafter, the case was returned to the Board for further appellate action.

In May 2009, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge, whose signature appears at the end of this decision.

In March 2010 statement, the Veteran raised contentions to the effect that service connection is warranted for diabetes mellitus.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, it is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran does not have an established diagnosis of PTSD or a verified stressor.  



CONCLUSION OF LAW

The claimed PTSD is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2004, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Thereafter, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment and personnel records; records reflecting the Veteran's treatment by VA from 1995 to December 2009; the Veteran's Social Security records; and the transcript of his May 2009 video conference with the undersigned Veterans Law Judge.  

In developing the record, VA made multiple requests to the Veteran for evidence of his claimed stressor associated with PTSD.  Indeed, the RO sent the Veteran written requests in April and October 2005, and in June 2006, it contacted the Veteran by phone and requested such information.  Despite VA's efforts, the Veteran did not respond with the requested information or evidence.  Therefore, in June 2006, the RO made a formal finding that there was a lack of stressor information, such that it could not be verified by the United States Armed Services Center for Unit Records Research (USASCURR) (now the U. S. Army and Joint Services Records Research Center (JSRRC).  

VA's duty to assist the Veteran in the development of his claim requires VA to "make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to VA and authorizes VA to obtain."  38 U.S.C.A. § 5103A(b)(1) (emphasis added); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (holding that VA's duty to assist includes making "reasonable efforts to obtain relevant records," as long as the claimant "adequately identifies" those records to VA and authorizes VA to obtain them.).  However, it is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty to assist is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

Due to the Veteran's lack of a response to VA requests for information and/or evidence with respect to his stressor, development of the record is frustrated.  Under such circumstances, further development, including the scheduling of VA examinations, would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support the Veteran's claim.  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Such development would unnecessarily impose additional burdens upon the Board with no possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, additional development of the record is not warranted.  Accordingly, the Board will consider the claims in light of the evidence currently on file.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  There is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

The Veteran's service treatment records and reports of his April 1963 service entrance examination and his February 1966 service separation examination are negative for any complaints or clinical findings of a psychiatric disability.  During his service entrance and separation examinations, the Veteran responded in the negative when asked if he then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, his psychiatric processes were found to be normal.

In December 2004, during VA outpatient treatment by his primary health care provider, the Veteran had two PTSD screens.  One was positive, and one was negative.  

In January 2005, the Veteran was seen in a consultation with the VA Psychiatry Service.  He reported that he had stopped work as an engineer, due to health concerns.  He complained of a 7 to 8 year history of sleep impairment and nightmares, noting that it had gotten worse, lately.  He stated that he had nightmares of getting killed, falling into big holes, and irretrievably losing things.  He reported that during service, he had had service in the Republic of Korea.  He noted that he had been constantly worried that North Korean troops would slip across the border and kill someone.  He also reported that during service, he had had temporary duty in the Republic of Vietnam.  Following an examination, the diagnosis was generalized anxiety disorder, the onset of which had been first noted by the Veteran in Korea.
VA outpatient records show that from 1995 through December 2009, the Veteran was treated by VA.  That included several visits to the Mental Health Clinic from March 2005 through September 2008.  The Veteran's primary complaints were sleep impairment, nightmares, and panic attacks.  In March and May 2005, he was found to be depressed with insomnia and anxiety.  In August 2005, the Veteran's VA primary care physician found that the Veteran's PTSD was stable.  In March 2006, it was noted that he had symptoms of PTSD.  He denied the presence of associated stressors.  In June 2006, the diagnoses were depression and PTSD.  In December 2006, his medical history included depression and PTSD.  In June 2007, the Veteran's PTSD screen was, again, positive.  The diagnoses were PTSD by history; depressive disorder, not otherwise specified; and alcohol abuse.  In August 2008, the reported diagnoses were questionable PTSD and depression.  In September 2008, the diagnoses were PTSD; depressive disorder, not otherwise specified; and alcohol abuse.  In July 2009, the Veteran's depression was found to be stable.  There was no diagnosis of PTSD.  

In April 2005, the Veteran underwent a psychologic examination in conjunction with his application for Social Security disability benefits.  He complained of PTSD, cold sweats, and a 7 to 8 year history of nightmares.  He did not know of any traumatic event personally, and denied experiencing or recalling such an event.  The examiner found that the Veteran's stressors consisted of financial constraints and physical limitations.  Following the examination, the diagnoses were alcohol abuse; anxiety disorder, not otherwise specified; and depressive disorder, not otherwise specified.  

In August 2006, the Veteran underwent a mental status examination in conjunction with his application for Social Security disability benefits.  He complained of some depressive thoughts but stated that he kept going.  He did not complain of PTSD or an associated stressor.  The Veteran presented VA papers to the examiner, who noted that the Veteran had been treated for depression but not PTSD.  

Later in August 2006, a physician completed a Social Security Administration Medical Resource Statement of Ability to Do Work Related Activities (Mental).  The diagnoses were mild anxiety and depression.
During his May 2009 video conference, the Veteran reported that in the Republic of Korea, he had been stationed along the demilitarized zone.  He stated that he performed duties as a radar technician for an artillery battery.  He testified that he had heard about North Koreans sneaking across the demilitarized zone and killing people at night.  He acknowledged that he did not witness such killings and did not know of a particular person wounded.  He also testified that he saw dead bodies in a river but had been unable to identify their nationality.  The Veteran further testified that on his way home from Korea, his ship had stopped in Vietnam to pick up additional soldiers.  He stated that he observed many things, including the loading of dead bodies onto his ship.

The Applicable Law and Regulations

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

Verification of the associated stressor, does not require corroboration of every detail, including the appellant's actual personal participation.  Rather, the evidence may imply his personal exposure.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  For a stressor to be sufficient for PTSD, the stressor must meet two requirements: 

(1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141.  (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  Pentecost, 16 Vet. App. at 127.

Until the 2010 amendment to § 3.304(f)(3), lay testimony alone was insufficient to confirm the existence of a claimed in-service stressor for a noncombat veteran.  38 C.F.R. § 3.304(f); see Sizemore v. Principi, 18 Vet. App. 264, 269-70 (2004). In 2010, however, VA revised that regulation such that it now provides that [i]f a stressor claimed by a veteran is related to the Veteran's fear of hostile 2 military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. at 39,852 (to be codified at 38 C.F.R. § 3.304(f)(3)).  This revision applies to an application for service connection for PTSD that was appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date.

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in service and how he felt about those experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive of the issue.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Analysis

During his May 2009 Video Conference, the Veteran testified that he had nightmare and sleep impairment, primarily as a result of incidents he experienced in service in the Republic of Korea.  He testified that such service had been very stressful.  He stated that he had heard about North Koreans sneaking across the demilitarized zone and killing people at night.  He also testified that he had seen dead bodies floating in a river.  In addition, he noted that on his way home from Korea, his ship had stopped in Vietnam, and he had observed the loading of dead bodies.  The Veteran stated that in light of those stressful circumstances, service connection was warranted for PTSD.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Although the Veteran maintains that he has PTSD, primarily as a result of his experiences in the Republic of Korea, the evidence on file does not establish the presence of that disability.  When initially treated for complaints of nightmares and impaired sleep in January, March, and May 2005, such manifestation were associated with generalized anxiety disorder, depression, anxiety, and insomnia.  During several subsequent consultations with the Mental Health Clinic, PTSD was diagnosed.  However, that diagnosis was questioned and other practitioners found no more than symptoms of PTSD and PTSD by history.  Indeed, as late as July 2009, the diagnosis was depression.  There was no diagnosis of PTSD.  Moreover, following reviews of the Veteran's medical history and detailed psychiatric/psychologic examinations in April 2005 and August 2006, examiners with the Social Security Administration stated that the diagnoses consisted of alcohol abuse; anxiety disorder, not otherwise specified; and depressive disorder not otherwise specified.  Again, there was no diagnosis of PTSD.  In fact, the August 2006 examiner reviewed VA papers presented to him by the Veteran and noted that the Veteran had been treated for depression but not PTSD.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of an established diagnosis of PTSD.  However, even if the Veteran did have a confirmed diagnosis of PTSD, the evidence is negative for findings of an associated stressor.  In this regard, the evidence does not show, and the Veteran does not contend that he served in combat.  Thus, his testimony, by itself, is not sufficient to support a finding that the claimed stressor actually occurred.  Although he reported chronic worry of North Koreans slipping across the demilitarized zone and killing people, he acknowledged that he did not personally witness or know of anyone who had been injured in such an incident.  He has also not provided the specifics of any stressful incident, so that it may be verified through official channels.  

Absent an established diagnosis of PTSD or credible supporting evidence that the claimed stressor actually occurred, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for PTSD is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to PTSD is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


